Case 1:19-cv-01094-LO-JFA Document 1-3 Filed 08/19/19 Page 1 of 1 PagelD# 24

br

ARLINGTON | OFFICE OF THE COUNTY MANAGER
VIRGINIA
2100 Clarendon Boulevard, Suite 302, Arlington, VA 22201

TEL 703.228.3120 FAX 703.228.3218 TTy 703.228.4611 www.arlingtonva.us

December 29, 2017

SENT VIA EMAIL: bdimuro@dimuro.com
and FIRST CLASS MAIL

Bernard J. DiMuro
DIMUROGINSBERG, PC
1101 King Street

Suite 610

Alexandria, VA 22314

Dear Mr. DiMuro:
This !etter is in response to your Virginia Freedom of Information Act request regarding William Bayne, Jr.
Please find attached with this letter the County’s responsive records to your request.

Please note, 41 records were exempt or redacted pursuant to Virginia Code Section 2.2-3705.1(2); 2 records
were redacted pursuant to Virginia Code Section 2.2-3705.1(13).

Pursuant to Code of Virginia § 2.2-3704(F), the County is permitted to make reasonable charges to cover the
County’s actual cost incurred in accessing, duplicating, supplying, or searching for any potential responsive
records. The total cost associated with the request is $407.90; a deposit of $107.50 was received with a
balance now due of $300.40. Please note this total cost does not include staff hours of reviewing any potential
records and/or determine whether any exemptions apply.

Zoning Administrative Specialist: 9 hours @ $25.00 per hour $225.00
Copies: 1,276 - 8x11 sheets @ .10 127.60
Copies: 53 — 8x14 sheets @ .10 5.30
Compact Disc burned: 1CD @ $50/per CD 50.00

$407.90
Deposit received: - $107.50
Total due: $300.40

Please submit payment payable to “Treasurer, Arlington County”, by mail to Ina Chandler, FOIA Officer, 2100
Clarendon Blvd., Suite # 302, Arlington, VA, 22201.

Thank you for contacting this office.

Sincerely,

Jt Aan Haviison
Jo Ann Harrison
Arlington County FOIA Officer, Acting

 
